SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM 8-K ————— CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April19, 2010 ————— POWER SPORTS FACTORY, INC. (Exact Name of Registrant as Specified in Charter) ————— Minnesota 000-25385 41-1853993 (State or Other Jurisdiction (Commission ( I.R.S. Employer of Incorporation) File Number) Identification No.) 300 Walnut Street, Philadelphia, PA 19106 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (267) 546-9073 Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): { } Written communications pursuant to Rule425 under the Securities Act (17 CFR { } Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a -12) { } Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange
